NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SANJAYKUMAR PRAHLADBHAI                         No.    19-72048
PATEL,
                                                Agency No. A215-823-741
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 8, 2020**
                                  Portland, Oregon

Before: PAEZ and RAWLINSON, Circuit Judges, and ANTOON,*** District
Judge.

      Sanjaykumar Prahladbhai Patel (“Patel”), a native and citizen of India,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
petitions for review of the Board of Immigration Appeals (“BIA”) decision

affirming an Immigration Judge’s (“IJ”) denial of his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review the agency’s

factual findings for substantial evidence. Sinha v. Holder, 564 F.3d 1015, 1020

(9th Cir. 2009). Substantial evidence review means that we must uphold a factual

finding if it is “supported by reasonable, substantial, and probative evidence in the

record.” Melkonian v. Ashcroft, 320 F.3d 1061, 1065 (9th Cir. 2003).

      At his hearing, Patel testified to two incidents of persecution that he

experienced at the hands of members of the Bharatiya Janata Party. The IJ,

however, found that he did not testify credibly and thus could not meet his burden

of proof for obtaining asylum and withholding of removal. The IJ also found that

Patel did not meet his burden of proof for obtaining CAT protection. Because

these findings are supported by substantial evidence, we deny Patel’s petition for

review.

      1. Patel applied for asylum after May 11, 2005, and therefore the REAL ID

Act’s standards regarding adverse credibility findings guide our review. See 8

U.S.C. § 1158(b)(1)(B)(iii); see also Shrestha v. Holder, 590 F.3d 1034, 1039-40

(9th Cir. 2010).

      Specific and cogent reasons support the agency’s credibility determination.


                                          2
First, there were inconsistencies between Patel’s testimony and the Non-Immigrant

Visa (“NIV”) applications that he had previously submitted to the United States

Department of State. The inconsistencies center on the nature and scope of his

employment in India. At the hearing, Patel testified that he worked as a farmer in

India, but in his NIV applications he stated that he was the sole owner of a business

and, at other times, he was employed by a different employer. When confronted

with these inconsistencies, Patel explained that he must have made a mistake and

that he was not lying. Second, the IJ found that when Patel attempted to explain

the inconsistent information on the NIV applications, he was evasive and sought to

shift the blame to his father and the agent who completed the applications. On

review, the BIA concluded that Patel’s evasive answers undermined his credibility.

These specific, cogent inconsistencies between his oral testimony and prior NIV

applications were sufficient to discredit Patel. See Rizk v. Holder, 629 F.3d 1083,

1088-89 (9th Cir. 2011) (“[W]e must uphold the IJ’s adverse credibility

determination so long as even one basis is supported by substantial

evidence . . . .”). The record evidence does not compel a contrary conclusion. See

Parada v. Sessions, 902 F.3d 901, 908-09 (9th Cir. 2018).

      2. Patel also cannot succeed on his CAT claim. Patel argues that we should

reverse the agency’s denial of CAT relief because the BIA relied only on the

adverse credibility finding and ignored his potential for future torture. Although


                                         3
the adverse credibility determination does not foreclose Patel’s CAT claim,

Kamalthas v. I.N.S., 251 F.3d 1279, 1284 (9th Cir. 2001), he did not present

sufficient evidence to compel reversal of the agency’s torture-related findings.

      Both the IJ and BIA considered the country condition information that Patel

submitted to support his assertion that he would be tortured if he returned to India.

In rejecting Patel’s CAT claim, the IJ noted that he had reviewed the record and

there was not “sufficient credible evidence to establish that [Patel would] be

specifically targeted for torture in the future.” On appeal, the BIA concluded that

Patel “did not present credible evidence that he was tortured in India” and

“agree[d] that he has not met his burden to show that it is more likely than not that

he would be tortured there by, or with the consent or acquiescence . . . of, a public

official or an individual acting in an official capacity” in the future. Patel has not

identified anything in the record that calls into question the IJ’s and BIA’s analysis

of the record. We therefore conclude that substantial evidence supports the

agency’s denial of CAT relief.

      DENIED.




                                           4